     Case: 1:18-cv-04168 Document #: 54 Filed: 04/21/20 Page 1 of 1 PageID #:292

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

U.S. Equal Employment Opportunity
Commission
                                              Plaintiff,
v.                                                         Case No.: 1:18−cv−04168
                                                           Honorable Sharon Johnson
                                                           Coleman
IDEC Corporation
                                              Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 21, 2020:


        MINUTE entry before the Honorable Sharon Johnson Coleman: The Estate of
Steven L. Massie and IDEC's joint motion to dismiss [51] is granted. The Court dismisses
the Estate's lawsuit with prejudice, with each party bearing its own attorneys' fees and
expenses. EEOC and IDEC's joint motion for entry of consent decree [52] is granted.
Counsel to submit the proposed consent decree in Word format to the Court's Proposed
Order email at Proposed_Order_Coleman@ilnd.uscourts.gov. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
